Citation Nr: 0000090	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable rating for residuals of a shell 
fragment wound of the scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel

INTRODUCTION

The appellant served on active duty from December 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In June 1999, a hearing was held before George R. Senyk, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  During the hearing, 
the appellant raised the matter of whether new and material 
evidence had been presented to reopen claims of service 
connection for traumatic headaches and cervical 
radiculopathy.  These issues are not inextricably intertwined 
with the issue currently developed and certified for 
appellate review.  Specifically, the claimed disabilities 
would receive separate ratings should service connection be 
granted. Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
Accordingly, these matters are referred to the RO for initial 
consideration.

The Board also notes that the appellant, at his June 1999 
hearing before the Board, indicated that he did not 
understand the basis for the RO's September 1982 reduction in 
the disability rating assigned to his service-connected 
residuals of shell fragment wound of the scalp.  That rating 
action by the RO was affirmed by the Board in a June 1983 
decision which included an explanation of the rationale for 
the decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's residuals of a shell fragment wound of the 
scalp are manifested by a nontender, superficial scar 
slightly above the left ear which results in no more than 
slight disfigurement.


CONCLUSION OF LAW

A compensable rating for residuals of a shell fragment wound 
of the scalp is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a)(West 1991).  That is, he has 
presented a claim that is plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

II.  Factual Background
 
The RO has retrieved the veteran's service medical records 
and they appear to be complete.  Form DD 214 reveals that he 
served on active duty in the United States Army from December 
1942 to January 1946.  In January 1946, the veteran's 
discharge examination was conducted.  The report of this 
examination noted that the veteran's skin was normal.

Service connection for residuals of a scalp shell fragment 
wound was granted by a rating decision in June 1974.  

In August 1997, the veteran filed his present claim for an 
increased disability rating.  On VA scars examination in 
October 1997, he complained of numbness in his left scalp 
with pain radiating into his neck and arms.  It was stated 
that "[c]lose examination of the scalp reveals no apparent 
scar."  "There was no area of tenderness or subcutaneous 
mass palpable."  The VA examiner also noted:

I rechecked the scalp, on several 
attempts, to locate any scar.  The 
patient pointed to the general vicinity 
of the left parietal occipital scalp.  I 
honestly cannot appreciate any laceration 
of the skin in this area.  He complains 
of some pins and needles sensation in 
this general vicinity, but I could not 
elicit any specific distribution on exam 
nor any tenderness to palpation.
The report concluded with diagnosis of "[n]o visible scar 
noted on the scalp."  The VA examiner also noted "that the 
patient's pain in his arms and neck may be related to 
something such as a cervical radiculopathy."

Medical treatment reports, dated May 1996 through October 
1998, were retrieved from the VA medical center in Buffalo, 
New York.  A review of these records revealed treatment for a 
variety of conditions, not including a scalp scar. 

At a May 1998 hearing before the RO, the veteran testified 
that his shell fragment wound of the scalp is manifested by 
headaches, pain in his neck and shoulders and numbness in his 
left arm and hand.  He indicated that he has experienced pain 
off and on due to this condition every five to fifteen years, 
but that it has been constant for the past two years.

At a June 1999 hearing before a Member of the Board, the 
veteran testified that his shell fragment wound of the scalp 
is located slightly above his left ear.  He noted that this 
scar is tender and painful at times, and that the pain 
sometimes travels down from his head into his neck and arms.  
When questioned whether any medical examiner had said that 
the scar is tender and painful, the veteran replied, "No." 
Hearing Transcript, June 30, 1999, p. 9.

III.  Analysis

The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on material 
issues of fact and law.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  The statement must be adequate to enable a claimant 
to understand the precise basis for the Board's decision, as 
well as to facilitate review by the United States Court of 
Appeals for Veterans Claims (the Court).  See Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1999).

The veteran's service connected residuals of shell fragment 
wound of the scalp are currently rated as noncompensable (0%) 
under Diagnostic Code 7800.  That rating contemplates 
disfiguring scars of the head, face, and neck, which are no 
more than slight.  A 10 percent rating contemplates moderate; 
disfiguring scars.  A 30 percent rating contemplates severe 
disfigurement, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  A 50 percent 
rating, the highest rating assignable under this code, 
contemplates complete or exceptionally repugnant deformity of 
one side of face or marked or repugnant bilateral 
disfigurement. 38 C.F.R. § 4.118, Code 7800 (1999).  None of 
the criteria warranting a compensable rating have been shown 
in the present case.  Hence, the evidence is against a 
compensable rating for the veteran's residuals of a shell 
fragment wound of the scalp.  On the veteran's most recent VA 
skin examination in October 1997, the VA examiner, on close 
examination, was unable to locate any scar on the veteran's 
scalp.  Thus, the evidence of record does not show a 
moderate; disfiguring scar on the head, face or neck, as 
required for a compensable rating.  

The Board has also considered other Diagnostic Codes which 
rate scars not resulting from burns.  However, for a 
compensable evaluation under these codes the veteran must 
either show a superficial scar that is poorly nourished with 
repeated ulceration, a scar which is painful or tender on 
objective demonstration, or a scar which results in a 
limitation of function of the part affected. 38 C.F.R. § 4. 
118, Diagnostic Codes 7803, 7804, 7805 (1999).  The medical 
evidence of record does not show any of the criteria for a 
higher evaluation.  Although the veteran has testified that 
his scar is manifested by pain, which radiates down into his 
neck, shoulders and arms, he lacks the expertise to establish 
that such complaints are symptoms of the service connected 
scar.  The veteran's VA examination for scars, performed in 
October 1997, found no area of tenderness or subcutaneous 
mass palpable.  At the hearing before the Board in June 1999, 
the veteran indicated that his scar has not been found tender 
or painful by a medical examiner.


ORDER

A compensable rating for residuals of a shell fragment wound 
of the scalp is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 

